Citation Nr: 9927093	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether a timely substantive appeal was received as to the 
issue of entitlement to an effective date, prior to May 1, 
1988, for the payment of Dependency and Indemnity 
Compensation (DIC) and, if so, whether an effective date 
prior to May 1, 1988 for payment of DIC is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) from an July 1994 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 1997, the appellant 
testified at a personal hearing at the RO before a member of 
the Board.  In April 1998, this case was remanded to the RO 
for the RO to consider the issue listed on the front page of 
this decision.  


REMAND

Subsequent to the Board's April 1998 remand decision, the 
appellant requested another hearing before a member of the 
Board at the RO in a VA Form 9 which was received in October 
1998.  As such, she should be afforded such a hearing.  
Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the appellant for 
a personal hearing before a member of the 
Board at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until she 
is further informed, but she may furnish additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



